Motion to dispense with printing granted only insofar as to dispense with the printing in the record on appeal of certain exhibits which are set forth in the moving papers herein on condition that the originals thereof are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument and on the further condition that appellants serve a copy of said exhibits on the attorneys for the respondents, together with the record on appeal. Concur—Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.